The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           February 12, 2014

                                          No. 04-12-00739-CR

                                  Jose Guadalupe MARTINEZ,
                                           Appellant

                                                  v.

                                      The STATE of Texas,
                                            Appellee

                    From the 38th Judicial District Court, Real County, Texas
                                Trial Court No. 2010-1132-DR
                        Honorable Camile G. Dubose, Judge Presiding


                                            ORDER
Sitting: Catherine Stone, Chief Justice
         Karen Angelini, Justice
         Luz Elena D. Chapa, Justice


         This appeal is set for oral argument and submission on February 19, 2014. For the reason
that follows, the appeal is withdrawn from submission.

        On June 21, 2011, the trial court conducted a pretrial hearing on appellant’s motion to
suppress the oral and written statements he made during an interrogation by a law enforcement
officer. At the conclusion of the hearing, the trial court made oral findings that:

       (1) appellant “came voluntarily to the interview;”
       (2) “[i]t was not coerced;” and
       (3) “the initiation of the interview was non-custodial.”

The trial court requested counsel to provide briefing on whether the interrogation became
custodial after appellant made his first admission, whether any unwarned custodial oral statement
tainted the subsequent written confession, and whether the officer engaged in a deliberate two-
step interrogation process. It appears the parties provided briefing as requested, and the trial
court signed an order denying the motion to suppress. Appellant requested further findings of
fact from the trial court, but none appear in the record. On appeal, appellant argues the trial
court erred by denying the motion to suppress.

        The trial court is required to make written findings of fact “in all cases concerning
voluntariness.” Vasquez v. State, 411 S.W.3d 918, 920 (Tex. Crim. App. 2013). The court was
obligated “to make findings and conclusions that were adequate and complete, covering every
potentially dispositive issue that might reasonably be said to have arisen in the course of the
suppression proceedings.” State v. Elias, 339 S.W.3d 667, 676 (Tex. Crim. App. 2011). This
court may not imply findings in support of the trial court’s suppression order. See id.; State v.
Saenz, No. PD-0043-13, 2013 WL 5729973 (Tex. Crim. App. Oct. 23, 2013)(court of appeals
must abate for additional findings when trial court’s findings regarding the circumstances of
interrogation are insufficiently specific or detailed from which to reach a legal conclusion on the
question of custody).

         We therefore withdraw the appeal from submission, abate the appeal, and remand the
case to the trial court to make the following determinations and to make detailed written findings
of fact that support each such determination:

       (1) whether appellant’s statements to the officer were made freely and voluntarily and
           without compulsion or persuasion;

       (2) whether the interrogation became custodial when appellant first admitted engaging in
           criminal conduct;

       (3) whether the interrogation became custodial at any time before appellant was advised
           of his rights under Miranda v. Arizona, and if so, when;

       (4) whether appellant’s written statement was tainted by any custodial, unwarned oral
           statements;

       (5) whether the officer deliberately employed a two-step interrogation process; see
           Carter v. State, 309 S.W.3d 31 (Tex. Crim. App. 2010); and

       (6) if so, whether any curative measures were taken before appellant made his written
           confession.

We order the findings of fact be filed in a supplemental clerk’s record by March 14, 2014.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court